ACCEPTED
                                                                                          14-15-00560-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    12/17/2015 2:57:53 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               NO. 14-15-00560-CR

                    IN THE COURT OF APPEALS           FILED IN
                                               14th COURT OF APPEALS
                            FOR THE               HOUSTON, TEXAS
              FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                               12/17/2015 2:57:53 PM
                         HOUSTON, TEXAS        CHRISTOPHER A. PRINE
                                                                          Clerk


RUSSELL LEONARD                            §               APPELLANT
                                           §
V.                                         §
                                           §
THE STATE OF TEXAS                         §               APPELLEE


     APPEAL FROM THE COUNTY CRIMINAL COURT AT LAW NO. 12
                    HARRIS COUNTY, TEXAS
                TRIAL COURT CAUSE NO. 1949831


       APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       RUSSELL LEONARD, Appellant, pursuant to TEX. R. APP. P. 10.5(b),

submits this motion to extend time to file brief. For good cause, Appellant shows:

                                          I.

       Appellant’s brief is currently due on December 23, 2015. Appellant asks

this Court to extend the deadline for filing this brief 30 days to January 22, 2016.
                                          II.

      Appellant’s counsel is a solo practitioner who, in the last 30 days, has

worked on the following appellate cause: Strimban v. State, 14-15-00251-CR,

motion for rehearing due on December 23, 2015 in this Court. Counsel also

prepared for and completed a jury trial in State v. Kendell Kerns, cause no.

2029710, in the County Criminal Court at Law No. 5, Harris County, Texas from

December 15-16, 2015.

                                         III.

      This Court has previously granted Appellant one extension of time for filing

his brief. This motion is not made for delay, but to see that justice is done.

                                                     Respectfully submitted,
                                                     /s/ Matthew J. DeLuca
                                                     Matthew J. DeLuca
                                                     State Bar No. 24069601
                                                     712 Main Street, Suite 2450
                                                     Houston, Texas 77002
                                                     Tel: (713) 429-4400
                                                     Fax: (713) 228-2366
                                                     matt@mattdelucalaw.com

                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was served on the Harris

County District Attorney’s Office, by e-service.



                                                     /s/ Matthew J. DeLuca
                                                     Matthew J. DeLuca
                                           2